Case 2:16-cv-03703-SFC-RSW ECF No. 199, PageID.6997 Filed 02/03/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

                                                :
  IN RE AUTOMOTIVE PARTS                        :       CASE NO. 12-md-02311
  ANTITRUST LITIGATION                          :       HON. SEAN F. COX
                                                :
                                                :
                                                :
  In re: EXHAUST SYSTEMS                        :       2:16-cv-03703-SFC-MKM
                                                :
                                                :
                                                :
  THIS RELATES TO:                              :
                                                :
  End-Payor Actions



                                 STIPULATION AND ORDER

 Amended Stipulated Exhaust Systems Discovery Plan and Class Certification Schedule

        The End-Payor Plaintiffs, as well as, Bosal Industries-Georgia, Inc. and Bosal USA, Inc.,

 (“Defendants”), collectively the “Parties,” hereby stipulate to an amendment to the current

 stipulated Discovery Plan (the “Plan”) entered by this Court on June 14, 2020 to address continued

 disruptions caused by the COVID-19 pandemic. The modification seeks an approximate 180-day

 (six-month) extension of the discovery schedule and follow-on deadlines. The former dates and

 the new stipulated dates appear in the chart below:

            Deadline                    Existing Deadline                Modified Deadline

  Completion of non-expert        January 29, 2021                  July 14, 2021
  depositions
  Completion of fact discovery    January 29, 2021                  July 14, 2021
  Plaintiffs’ motion for class    March 2, 2021                     August 17, 2021
  certification, any related
  expert reports, and Rule
  26(a)(2) disclosures
                                                    1
Case 2:16-cv-03703-SFC-RSW ECF No. 199, PageID.6998 Filed 02/03/21 Page 2 of 4




  Defendants oppositions to         July 2, 2021                    November 17, 2021
  class certification
  Plaintiffs’ reply in support of   November 5, 2021                March 19, 2022
  their motions for class
  certification


 There are no other changes to the June 14, 2020 order. The parties reserve the right to petition the

 Court for additional written discovery should the need arise.

 IT IS SO ORDERED.

 Dated: February 3, 2021                           s/Sean F. Cox
                                                   Sean F. Cox
                                                   U. S. District Judge


 IT IS SO STIPULATED.




 January 29, 2021                          By:     /s/ William Reiss
                                                   William V. Reiss
                                                   ROBINS KAPLAN LLP
                                                   399 Park Avenue, Suite 3600
                                                   New York, NY 10022
                                                   Telephone: (212) 980-7400
                                                   Facsimile: (212) 980-7499
                                                   HSalzman@RobinsKaplan.com
                                                   WReiss@RobinsKaplan.com


                                                   /s/ Adam J. Zapala
                                                   Adam J. Zapala
                                                   Elizabeth T. Castillo
                                                   COTCHETT, PITRE & McCARTHY, LLP
                                                   San Francisco Airport Office Center
                                                   840 Malcolm Road, Suite 200
                                                   Burlingame, CA 94010
                                                   Telephone: (650) 697-6000
                                                   Facsimile: (650) 697-0577
                                                   azpala@cpmlegal.com
                                                    2
Case 2:16-cv-03703-SFC-RSW ECF No. 199, PageID.6999 Filed 02/03/21 Page 3 of 4




                                      ecastillo@cpmlegal.com


                                      /s/ Jenna G. Farleigh
                                      Marc M. Seltzer
                                      Steven G. Sklaver
                                      SUSMAN GODFREY L.L.P.
                                      1900 Avenue of the Stars, Suite 1400
                                      Los Angeles, CA 90067-6029
                                      Telephone: (310) 789-3100
                                      Facsimile: (310) 789-3150
                                      mseltzer@susmangodfrey.com
                                      ssklaver@susmangodfrey.com

                                      Terrell W. Oxford
                                      Chanler A. Langham
                                      SUSMAN GODFREY L.L.P.
                                      1000 Louisiana, Suite 5100
                                      Houston, TX 77002
                                      Telephone: (214) 754-1900
                                      Facsimile: (214)754-1933
                                      toxford@susmangodfrey.com
                                      clangham@susmangodfrey.com

                                      Floyd G. Short
                                      Jenna Farleigh
                                      SUSMAN GODFREY L.L.P.
                                      1201 3rd Ave., Suite 3800
                                      Seattle, WA 98101
                                      Telephone: (206) 373-7381
                                      Facsimile: (206) 516-3883
                                      fshort@susmangodfrey.com
                                      jfarleigh@susmangodfrey.com

                                      Interim Co-Lead Class Counsel for the Proposed
                                      End-Payor Plaintiff Classes




                                      3
Case 2:16-cv-03703-SFC-RSW ECF No. 199, PageID.7000 Filed 02/03/21 Page 4 of 4




 January 29, 2021
                                By:   /s/ Gary J. Mouw
                                      Ronald G. DeWarrd
                                      Gary J. Mouw
                                      VARNUM LLP
                                      Bridgewater Place, P.O. Box 352
                                      Grand Rapids, MI 49501-0352
                                      Telephone: (616) 336-6000
                                      rgdewarrd@varnumlaw.com
                                      gjmouw@varnumlaw.com

                                      Attorneys for Bosal Industries-Georgia, Inc. and
                                      Bosal USA, Inc.




                                      4
